SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 SCHEDULE 14D-9 (Rule 14d-101) Solicitation/Recommendation Statement Under Section 14(d)(4) of the Securities Exchange Act of 1934 Telular Corporation (Name of Subject Company) Telular Corporation (Name of Person Filing Statement) Common Stock, $0.01par value per share (Title of Class of Securities) 87970T208 (CUSIP Number of Class of Securities) Jonathan M. Charak Chief Financial Officer 311 South Wacker Drive, Suite 4300 Chicago, Illinois 60606-6622 (312) 379-8397 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Person Filing Statement) Copy to: Catherine J. Dargan,Esq. Keir D. Gumbs,Esq. Covington & Burling LLP 1201 Pennsylvania Avenue, NW Washington, DC 20004 (202) 662-6000 £ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. TABLE OF CONTENTS Item1. Subject Company Information 2 Item2. Identity and Background of Filing Person 2 Item3. Past Contacts, Transactions, Negotiations and Agreements 3 Item4. The Solicitation or Recommendation 10 Item5. Persons/Assets, Retained, Employed, Compensated or Used 27 Item6. Interest in Securities of the Subject Company 27 Item7. Purposes of the Transaction and Plans or Proposals 27 Item8. Additional Information 28 Item9. Exhibits 33 AnnexI I-1 AnnexII II-1 Item1.Subject Company Information. Name and Address. The name of the subject company is Telular Corporation, a Delaware corporation (“Telular”). The address of Telular’s principal executive offices is 311 South Wacker Drive, Suite 4300, Chicago, IL 60606-6622, and its telephone number is (312) 379-8397. Securities. This Solicitation/Recommendation Statement on Schedule14D-9 (this “Schedule14D-9”) relates to the common stock, par value $0.01 per share, of Telular (the “Common Stock”).The shares of Common Stock are hereinafter referred to as the “Shares.”As of May 8, 2013, there were 17,323,991Shares issued and outstanding. Item2.Identity and Background of Filing Person. Name and Address. Telular is the person filing this Schedule14D-9 and is the subject company.Telular’s name, address and telephone number are set forth in Item1 above.Telular’s website is www.telular.com.The website and the information on or connected to the website are not a part of this Schedule14D-9, are not incorporated herein by reference and should not be considered a part of this Schedule14D-9. Tender Offer. This Schedule14D-9 relates to the tender offer by ACP Tower Holdings, LLC, a Delaware limited liability company (“Parent”), and ACP Tower Merger Sub, Inc., a Delaware corporation and wholly-owned subsidiary of Parent (“Merger Sub”), each of which is controlled by Avista Capital Partners III, L.P., a Delaware limited partnership (“Avista Capital III”), and Avista Capital Partners (Offshore) III, L.P., a Bermuda exempted limited partnership (“Avista Offshore III” and, together with Avista Capital III, “Avista”), pursuant to which Merger Sub has offered to purchase all of the outstanding Shares at a price of $12.61 per Share (the “Offer Price”), net to the selling stockholder in cash, without interest and less any applicable withholding taxes thereon, upon the terms and conditions set forth in the Offer to Purchase dated May 10, 2013 (the “Offer to Purchase”) and the related Letter of Transmittal (which, together with any amendments or supplements, collectively, constitute the “Offer”).The Offer is described in a Tender Offer Statement on ScheduleTO (together with any exhibits thereto, the “ScheduleTO”) filed by Parent and Merger Sub with the Securities and Exchange Commission (the “SEC”) on May 10, 2013. Copies of the Offer to Purchase and related Letter of Transmittal are filed as Exhibits (a)(1) and (a)(2) hereto, respectively, and are incorporated herein by reference. This Offer is being made pursuant to an Agreement and Plan of Merger, dated as of April 29, 2013 (as such agreement may be amended or supplemented from time to time, the “Merger Agreement”), by and among Parent, Merger Sub and Telular.The Merger Agreement provides, among other things, that following the time Merger Sub accepts for payment any Shares validly tendered and not validly withdrawn pursuant to the Offer (the “Completion of the Offer”), Merger Sub will be merged with and into Telular (the “Merger” and together with the Offer and the other transactions contemplated by the Merger Agreement, the “Contemplated Transactions”) upon the terms and conditions set forth in the Merger Agreement and in accordance with the Delaware General Corporation Law (the “DGCL”).As a result of the Merger, the Shares that are not acquired in the Offer, other than the Shares owned by Parent, Merger Sub, Telular and its subsidiaries, and holders who have properly demanded and perfected appraisal rights under Delaware law, would be cancelled and converted into the right to receive an amount equal to the Offer Price, net to the stockholder in cash, without interest and less any applicable withholding taxes thereon.Following the effective time of the Merger (the “Completion of the Merger”), Telular will cease to be a publicly-traded company and will continue as a wholly-owned subsidiary of Parent (Telular after the Completion of the Merger is sometimes referred to herein as the “Surviving Corporation”).A copy of the Merger Agreement is filed as Exhibit (e)(1) to this Schedule14D-9. The initial expiration date of the Offer is June 7, 2013, subject to extension in certain circumstances as required or permitted by the Merger Agreement and applicable law.The foregoing summary of the Offer is qualified in its entirety by the more detailed description and explanation contained in the Offer to Purchase and related Letter of Transmittal, copies of which have been filed as Exhibits (a)(1) and (a)(2) hereto, respectively. The ScheduleTO states that the business address and telephone number for Parent and Merger Sub is 65 East 55th Street, 18th Floor, New York, New York 10022. The business telephone number for Parent and Merger Sub is (212) 593-6900. 2 Item3.Past Contacts, Transactions, Negotiations and Agreements. Except as described in this Schedule14D-9 or in the excerpts from Telular’s Definitive Proxy Statement dated December 19, 2012 (the “2013 Proxy Statement”) filed as Exhibit (e)(4) to this Schedule 14D-9 (and incorporated by reference into this Item 3), to the knowledge of Telular, as of the date of this Schedule14D-9, there are no material agreements, arrangements, understandings or any actual or potential conflicts of interest between Telular or its affiliates, on the one hand, and (i)its executive officers, directors or affiliates or (ii)Parent, Merger Sub or their respective executive officers, directors or affiliates, on the other hand. Arrangements between Telular and Parent and Merger Sub Merger Agreement The summary of the Merger Agreement and the description of the terms and conditions of the Offer and related procedures and withdrawal rights contained in the Offer to Purchase, which is being filed as Exhibit (a)(1)(A) to the ScheduleTO and Exhibit (a)(1) to this Schedule 14D-9, are incorporated in this Schedule14D-9 by reference.Such summary and description are qualified in their entirety by reference to the Merger Agreement, which has been included as Exhibit (e)(1) to this Schedule14D-9 and is incorporated herein by reference. The Merger Agreement provides for a customary 30-day “go-shop” period that ends on May 29, 2013.During this period, subject to the terms and conditions set forth in the Merger Agreement,Telular and its subsidiaries and their respective representatives, under the direction of Telular’s board of directors (the “Board”), may reach out to third parties to determine if such parties may have an interest in acquiring Telular, may provide non-public information to such parties (subject to a confidentiality agreement) and may negotiate and discuss the terms of such an acquisition.After May 29, 2013, subject to the terms and conditions set forth in the Merger Agreement,Telular may continue to negotiate through June 8, 2013 (as such date may be extendedpursuant to the terms of the Merger Agreement) with certain third parties who made written alternative acquisition proposals prior to May 29, 2013 (such third parties, “Excluded Parties”) that the Board has determined in good faith, after consultation with outside counsel and its financial advisors, are or would reasonably be expected to lead to a Superior Proposal (as such term is defined in the Merger Agreement). After June 8, 2013 (or such extended date), with respect to Excluded Parties, and after May 29, 2013, with respect to all other third parties, the Merger Agreement (i) requires Telular to cease any existing activities, discussions or negotiations in which it is engaged withsuchExcluded Parties or third parties, as applicable,and (ii) prohibits Telular from soliciting alternative acquisition proposals or entering into negotiations or discussions with, or providing non-public information to, suchExcluded Parties or third parties, as applicable. In addition, subject to the terms and conditions set forth in the Merger Agreement, the Board is prohibited from changing its recommendation to Telular's stockholders to accept the Offer.Pursuant to the terms of the Merger Agreement (and subject to certain limitations therein), Telular may neverthelessrespond to certain unsolicited alternative acquisition proposals if the Board determines in good faith, after consultation with outside counsel, that failure to respond would be inconsistent with its fiduciary duties to Telular's stockholders under applicable law and the Board may change its recommendation if it complies with certain procedures set forth in the Merger Agreement. The Merger Agreement governs the contractual rights among Telular, Parent and Merger Sub in relation to the Offer and the Merger.The Merger Agreement has been included as an exhibit to this Schedule14D-9 to provide Telular’s stockholders with information regarding the terms of the Merger Agreement and is not intended to modify or supplement any factual disclosures about Telular or Parent in Telular’s or Parent’s public reports filed with the SEC.In particular, the Merger Agreement and summary of the Merger Agreement contained in the Offer to Purchase are not intended to be, and should not be, relied upon as disclosures regarding any facts or circumstances relating to Telular or Parent.The representations and warranties contained in the Merger Agreement were not prepared to establish facts, but rather have been negotiated with the principal purpose of (i)establishing the circumstances under which Merger Sub may have the right not to complete the Offer, or Parent or Telular may have the right to terminate the Merger Agreement and (ii)allocating risk between the parties.The representations and warranties may also be subject to a contractual standard of materiality different from that generally applicable under federal securities law. Financing of the Offer Equity Financing Parent has received an equity commitment letter from Avista, pursuant to which Avista have collectively committed to purchase (or cause a permitted assignee to purchase), directly or indirectly, at or immediately prior to the closing of the Offer, $140.5 million of equity securities of Parent in the aggregate, solely for the purpose of allowing Parent to fund a portion of the amounts required to be funded by Parent pursuant to Article 2 of the Merger Agreement to consummate the Offer, pursuant to Article 3 of the Merger Agreement to consummate the Merger, and to pay related fees and expenses thereof. 3 The funding of the Equity Financing is subject to (a)there having been no amendment or modification to the Merger Agreement that is not approved in writing by Avista, (b)the satisfaction or waiver by Merger Sub (with the prior written approval of Avista) of each of the condition to the Offer as of the Expiration Time, (c)the substantially contemporaneous consummation of the Offer and the Merger in accordance with the terms of the Merger Agreement (including to the extent that Telular obtains, in accordance with the terms, and subject to the satisfaction of the conditions, set forth in the Merger Agreement, an order requiring Parent to specifically perform its obligations pursuant to the terms of the Merger Agreement to cause the financing of Avista to be funded in connection with the consummation of the Offer and the Merger) and the contemporaneous issuance of equity securities of Parent, directly or indirectly, to Avista and (d)the receipt of debt financing under the Credit Facilities (as defined below) pursuant to the Debt Commitment Letter prior to or contemporaneously with such funding by Avista. This summary does not purport to be complete and is qualified in its entirety by reference to the full text of the equity commitment letter, a copy of which has been filed as Exhibit (d)(3) to the Schedule TO and is incorporated herein by reference. Debt Financing Merger Sub has received a debt commitment letter, dated as of April 29, 2013, from SunTrust Bank and SunTrust Robinson Humphrey, Inc. (collectively, the “Lenders”) to provide, subject to the conditions set forth in such debt commitment letter, Merger Sub (which includes the Surviving Corporation) with up to $145 million ofcredit facilities (collectively, the "Credit Facilities")(not all of which is expected to be drawn at the closing of such facilities) for the purpose of financing the Offer and the Merger, refinancing certain existing indebtedness of Telular, paying fees and expenses incurred in connection with the Offer, the Merger and the transactions contemplated thereby, and for providing ongoing working capital and for other general corporate purposes of Telular and its subsidiaries.We refer to such debt commitment letter (as may be amended, modified or replaced (in whole or in part) in accordance with the Merger Agreement) or any alternative financing from the same or alternative sources on terms and conditions that are, taken as a whole, no less favorable to Parent and Merger Sub (in the reasonable judgment of Parent) as the “Debt Commitment Letter.” The commitment of the Lenders with respect to the Credit Facilities expires upon the earliest to occur of (i)the termination of the Merger Agreement in accordance with its terms or (ii)5:00 p.m., New York City time, on July28, 2013 (provided that, in the event that the Outside Date is extended to September 26, 2013 pursuant to the terms of the Merger Agreement, the commitment of the Lenders with respect to the Credit Facilities will be automatically extended to September 26, 2013).The documentation governing the debt financings has not been finalized and, accordingly, the actual terms of the debt financing may differ from those described in this document. Each of Parent and Merger Sub has agreed to use its reasonable best efforts to arrange the debt financing on the terms and conditions described in the Debt Commitment Letter. If any portion of the debt financing becomes unavailable on the terms and conditions contemplated in the Debt Commitment Letter, Parent must use its reasonable best efforts to arrange promptly to obtain alternative financing from the same or alternative sources in an amount sufficient to consummate the Merger and pay all related fees and expenses on terms and conditions that are, taken as a whole, no less favorable to Parent and Merger Sub. Although the debt financing described in this document is not subject to a due diligence or “market out,” such financing may not be considered assured. As of the date of this Offer to Purchase, no alternative financing arrangements or alternative financing plans have been made in the event the debt financing described herein is not available. This summary does not purport to be complete and is qualified in its entirety by reference to the full text of the Debt Commitment Letter, a copy of which has been filed as Exhibit (b)(1) to the Schedule TO and is incorporated herein by reference. Credit Facilities The availability of the Credit Facilities is subject, among other things, to consummation of the Merger in accordance with the Merger Agreement (without giving effect to any amendments or waivers to the provisions thereof, or any consents or requests by Parent or Merger Sub resulting in an action taken by Telular or its subsidiaries, in each case that are materially adverse to the lead arrangers or lenders under such facilities without the consent of the commitment parties thereunder), payment of required fees and expenses, the funding of the equity financing, the refinancing of certain of Telular’s existing debt and the absence of certain types of other debt, delivery of certain historical and pro forma financial information, the execution of certain guarantees, the creation of security interests, and the negotiation, execution and delivery of definitive documentation. The Credit Facilities will consist of (i) a$90 million senior secured first lien term loan facility with a term of six years (which we refer to as the “First Lien Term Facility”), (ii) a $35 million senior secured second lien term loan facility with a term of seven years (which we refer to as the “Second Lien Term Facility” and (iii) a $20 million senior secured revolving credit facility (which we refer to as the “Revolving Facility” and, together with the First Lien Term Facility, the “First Lien Credit Facility”) with a term of five years. 4 Roles.Sun Trust Robinson Humphrey has been appointed as one of up to two joint lead arrangers and joint bookrunners for the Credit Facilities. SunTrust Bank has been appointed as administrative agent and collateral agent for the Credit Facilities. Interest Rate.Loans under the Credit Facilities are expected to bear interest, at Merger Sub’s option, at a rate equal to the adjusted Eurodollar rate or an alternate base rate, in each case, plus a spread. After Merger Sub’s delivery of financial statements with respect to at least one full fiscal quarter ending after the closing of the Credit Facility, interest rates under the revolving credit facility will be subject to decreases based on a first lien net leverage ratio as agreed upon between Merger Sub and the Lenders. Prepayments and Amortization.Merger Sub will be permitted to make voluntary prepayments with respect to the First Lien Credit Facilities at any time after the six month anniversary of the closing of the Credit Facility, without premium or penalty (other than LIBOR breakage costs, if applicable). Prior to the six month anniversary of the Credit Facility, voluntary prepayments of the First Lien Credit Facility are subject to a 1.0% prepayment premium. Voluntary prepayments of the Second Lien Credit Facility will be made at 103% of the amount repaid on or prior to the first anniversary of the closing date of the Credit Facilities, (ii) 102% of the amount repaid if on or after the first anniversary of the closing date of the Credit Facilities, and (iii) 101% of the amount repaid if on or after the second anniversary of the closing date of the Credit Facilities but prior to the third anniversary of the closing date of the Credit Facilities. The term loans under the First Lien Credit Facilities will amortize 5%per annum in equal quarterly installments until the final maturity date. Guarantors.All obligations under the Credit Facilities will be guaranteed by Parent and each of the existing and future direct and indirect, material wholly-owned domestic subsidiaries of Merger Sub. Security. The obligations of Merger Sub and the guarantors under the Credit Facilities and under any swap agreements and cash management arrangements entered into with a lender or any of its affiliates, will be secured, subject to permitted liens and other agreed upon exceptions (i) with respect to the First Lien Credit Facilities, on a first priority basis and (ii) with respect to the Second Lien Term Facility, on a second priority basis, in each case, by a perfected security interest in all of Merger Sub’s and each guarantor’s tangible and intangible assets, including United States registered intellectual property, certain material real property and all of the capital stock of Merger Sub and each of its direct and indirect subsidiaries (limited, in the case of foreign subsidiaries, to 65% of the capital stock of first tier foreign subsidiaries). If certain security is not provided at closing despite the use of commercially reasonable efforts to do so, the delivery of such security will not be a condition precedent to the availability of the Credit Facilities on the closing date, but instead will be required to be delivered following the closing date pursuant to arrangements to be mutually agreed. Other Terms.The Credit Facilities will contain customary representations and warranties and customary affirmative and negative covenants, including, among other things, restrictions on indebtedness, investments, sales of assets, mergers and consolidations, prepayments of subordinated indebtedness, liens and dividends and other distributions. The Credit Facilities will also include customary events of defaults including a change of control to be defined. Arrangements between Telular and its Executive Officers, Directors and Affiliates Telular’s executive officers and the members of the Board may be deemed to have certain interests in the Contemplated Transactions, including the Offer and the Merger, that may be different from or in addition to those of Telular’s stockholders generally.These interests may create potential conflicts of interest.The Board was aware of those interests and considered them, among other matters, in reaching its decision to approve the Merger Agreement and the Contemplated Transactions. For further information with respect to the arrangements between Telular and its executive officers, directors and affiliates described in this Item3, please also see the 2013 Proxy Statement, which is incorporated in its entirety herein, under the headings “Director Compensation”; “Compensation Discussion and Analysis”; “Compensation Program Elements”; “Summary Compensation Table”; “Grants of Plan-Based Awards Table”; “Outstanding Equity Awards at Fiscal Year-End Table”; “Option Exercises and Stock Vested Table”; “Payments Upon Termination or Change in Control”. Cash Payable for Outstanding Shares Pursuant to the Offer If the directors and executive officers of Telular who own Shares tender their Shares for purchase pursuant to the Offer, they will receive the same cash Offer Price on the same terms and conditions as the other stockholders of Telular.As of May 8, 2013, the directors and executive officers of Telular beneficially owned, in the aggregate, 411,922Shares, excluding Shares subject to exercise of Options and settlement of Restricted Stock Units (as discussed, and such capitalized terms as defined, below).If the directors and executive officers were to tender all of these Shares for purchase pursuant to the Offer and those Shares were accepted for purchase and purchased by Merger Sub, then the directors and executive officers would receive an aggregate of $5,194,336 in cash pursuant to tenders into the Offer. 5 Telular Stock Options Under the Merger Agreement, Telular has agreed to use reasonable best efforts to take or cause to be taken as promptly as possible all such actions necessary or appropriate in its good faith determination (including using reasonable best efforts to obtain written acknowledgements from each holder of Options (as defined below) to the cancellation of such holder’s Options in accordance with the terms of the Merger Agreement), or as Parent reasonably requests, so that each unexercised Company Stock Option (as defined in the Merger Agreement and referred to herein as an “Option”) that does not, by its terms, expire on or before the Completion of the Merger, regardless of whether such Option is vested or would vest prior to or at the Completion of the Merger is (a) fully vested and exercised or (b) cancelled without any Shares being issued or outstanding or deemed to be issued or outstanding immediately prior to the Completion of the Merger.The holders of any such cancelled Option will become entitled to receive an amount in cash equal to the product of (a)the excess, if any, of the amount of the Offer Price over the exercise price per Share subject to such Option and (b)the number of Shares subject to such Option, immediately prior to the Completion of the Merger, without interest and less any applicable withholding taxes thereon (such amount, the “Option Spread Value”).The Option Spread Value will be paid to each holder of an Option through Telular’s payroll (to the extent applicable) promptly after the Completion of the Merger (but in no event later than three (3) business days after the Completion of the Merger).If the exercise price of any Option equals or exceeds the amount of the Offer Price, such Option will be cancelled without payment of consideration therefor. The table below sets forth information regarding the Options held by Telular’s directors and executive officers as of May 8, 2013 having an exercise price per Share less than $12.61 that would be cancelled and exchanged immediately prior to the Completion of the Merger into the right to receive the Option Spread Value, assuming that the Completion of the Merger occurred on May 8, 2013 for illustrative purposes of determining the number of unvested Options. Vested Options to be Converted to the Option Spread Value Unvested Options to be Converted to the Option Spread Value Name Number of Shares Weighted Average Exercise Price per Share Number of Shares Weighted Average Exercise Price per Share Lawrence S. Barker - $
